This conviction was for rape upon a girl under 15 years of age, the punishment of appellant being fixed at fifteen years confinement in the penitentiary. We find no bill of exceptions in this record; nor is there any criticism of the charge of the court. The only question for revision relates to the sufficiency of the evidence. The evidence is quite conflicting as to the age of the child, but the testimony on the part of the State amply supports the conviction. Appellant also insists that there is no evidence corroborating prosecutrix. Under the law this is not necessary, however much it may be desired that her testimony should be corroborated wherever the State can do so. The evidence is sufficient, and the judgment is affirmed.
Affirmed.